DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to describe how monitoring “at least one nominal operating parameter” of the construction machine detects an interruption of the working operation, and upon detection of the interruption of the working operation, to emit a signal to interrupt the drive of the milling drum via the drive unit.  Instead the specification explicitly teaches at para 0016, the at least one operating parameter which can be monitored to detect the
actual milling depth and/or the
actual speed (see para 0049, 0053, 0077,0078)  Paragraph 0027, discloses “the at least one operating parameter which is monitored to detect the intended continuation of the working operation may specifically be a nominal operating parameter of the construction machine. A nominal operating parameter is an operating parameter which reflects a condition of the construction machine preadjusted by the operator. The operating parameter which is monitored to detect the intended continuation of the working operation may particularly preferably be the nominal speed of the construction machine and/or the nominal milling depth (see para 0058, 0060,0092). Therefore, one is unable to make and use the invention as claimed since detecting interruption of the working operation is based on monitoring milling depth and/or speed and not “at least one nominal operating parameter”.  The nominal operating parameter is monitored to detect “intended continuation” not “interruption”.
Re claim 19, the specification fails to disclose the nominal operating parameter detects an interruption of the working operation, instead it detects intended continuation (see discussion above); therefore, one of ordinary skill in the art cannot make and/or use the invention as claimed.
Re claim 20, the specification fails to disclose the nominal operating parameter (nominal advance speed becomes zero) detects an interruption of the working operation; therefore, one of ordinary skill in the art cannot make and/or use the invention as claimed.
Re claim 21, the specification fails to disclose the nominal operating parameter (nominal milling depth) detects an interruption of the working operation, instead it detects 
Claims 27-30 are similarly rejected as claims 18-21 above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 18-21, the claims are confusing because the nominal operating parameter (advance speed, milling depth) do not detect an interruption of the working operation (see para 0016, 0049, 0053, 0077,0078); instead they detect intended continuation (see para (see para 0027, 0058, 0060,0092).
Re claims 24,25 are confusing because it’s the nominal operating parameter that detect the intended continuation; however, claim 18 calls for the nominal operating parameter to detect interruption of the working operation.
Claims 27-20, 33,34 are similarly rejected as claims 18-21, 24,25 above.




Insofar the claims are understood, the following rejection(s) apply:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27-35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lent (US 5318378).
Lent discloses a method for working ground pavements with a construction machine (see cols. 2,3) that is self-propelled via one or more travelling devices, and in which a milling drum is driven by a drive unit (Fig.1), wherein the milling drum works the ground pavement in a working operation, the method comprising:
automatically (see col. 3) detecting an interruption of the working operation (when hydraulic pressure is below a certain amount (see col. 7) which determines milling depth col. 2 line 65 thru col 3); and upon detecting an interruption of the working operation, automatically interrupting the drive of the milling drum (see col. 7 line 30+).

Claim(s) 18-26, 27-35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lent et al. (US 4929121).
Lent et al. discloses a self-propelled construction machine (see Fig. 1) for working ground pavement, comprising: at least one machine frame; at least one height-adjustable milling drum configured to work the ground pavement in a working operation (col. 3 lines 1-25), driven by at least one drive unit (see Fig. 2); at least one control device (62) configured to monitor and control a milling depth of the milling drum and a speed of the construction machine (col. 3 lines 1-25, col. 11 lines 25+); and a monitoring device configured to detect an interruption of the working operation (70, col. 4 line 40+, col. 8 lines 10-20; 72, col. 6 line 55+ col. 7 lines 10-45); and upon detection of the interruption of the working operation, to emit a signal to interrupt the drive of the milling drum via the drive unit (col. 4 lines 30-35, col. 6 lines 1-10, 35-45, col. 8 line 40+, col. 10 line 40+; col. 7 lines 5+).

Claim(s) 18-26, 27-35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Berning et al. (US 20070286678).
Berning et al. discloses a self-propelled construction machine (see Figs. 1,2) for working ground pavement, comprising: at least one machine frame; at least one height-adjustable milling drum configured to work the ground pavement in a working operation (12, para 0037,0038), driven by at least one drive unit (6); at least one control device (14) configured to monitor and control a milling depth of the milling drum and a speed of the construction machine (para 0034); and a monitoring device configured to detect an .
Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. Applicant argues that claim 18 calls for “at least one nominal operating parameter of the construction machine to detect an interruption of the working operation” and the prior art (lent ‘121) fail to teach such limitation.  Applicant’s specification fails to describe how monitoring “at least one nominal operating parameter” of the construction machine  detects an interruption of the working operation, and upon detection of the interruption of the working operation, to emit a signal to interrupt the drive of the milling drum via the drive unit.  Instead the specification explicitly teaches at para 0016, the at least one operating parameter which can be monitored to detect the interruption of the working operation may be the actual milling depth and/or the actual speed (see para 0049, 0053, 0077,0078)  Paragraph 0027, discloses “the at least one operating parameter which is monitored to detect the intended continuation of the working operation may specifically be a nominal operating parameter of the construction machine. A nominal operating parameter is an operating parameter which reflects a condition of the construction machine preadjusted by the operator. The operating parameter which is monitored to detect the intended continuation of the working operation may particularly preferably be the nominal speed of the construction machine and/or the nominal milling depth (see para 0058, 0060,0092). 

Applicant’s argument that the prior art (Berning) fails to teach “an intended interruption is detected based on monitored changes to nominal operating values” is far more limiting than the claimed subject matter. 
Regards to Lent ‘378, claim 27 response to arguments is substantially the same as claim 18 above with respect to Lent ‘121.
Lent ‘378 the method comprising: automatically (see col. 3) detecting an interruption of the working operation (when hydraulic pressure is below a certain amount (see col. 7) which determines milling depth col. 2 line 65 thru col 3); and upon detecting an interruption of the working operation, automatically interrupting the drive of the milling drum (see col. 7 line 30+).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS 1/1/2022